Case 2:20-cv-02172-PKH Document 20                 Filed 06/09/21 Page 1 of 2 PageID #: 1907




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

BLAKE A. CORLEY                                                                       PLAINTIFF

       v.                              CIVIL NO. 2:20-cv-02172-PKH-MEF

ANDREW M. SAUL, Commissioner
Social Security Administration                                                        DEFENDANT


             MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Blake Corley, Plaintiff, brings this action pursuant to 42 U.S.C. § 405(g) seeking judicial

review of a decision of the Commissioner of the Social Security Administration (“Commissioner”)

denying his applications for disability insurance benefits and supplemental security income. (ECF

No. 2). This matter is before the undersigned for report and recommendation.

       The Commissioner filed an answer to Plaintiff’s action on April 9, 2021, asserting that the

findings of the Commissioner were supported by substantial evidence and were conclusive. (ECF

No. 13). On June 9, 2021, having changed positions, the Commissioner filed an unopposed motion

requesting that Plaintiff’s case be remanded pursuant to “sentence four” of section 405(g) to allow

further administrative proceedings. (ECF Nos. 18, 19).

       The exclusive methods by which a district court may remand a social security case to the

Commissioner are set forth in “sentence four” and “sentence six” of 42 U.S.C. § 405(g). A remand

pursuant to “sentence six” is limited to two situations: where the Commissioner requests a remand

before answering the complaint, or where the court orders the Commissioner to consider new,

material evidence that was for good cause not presented before the agency. The Fourth sentence

of the statute provides that “[t]he court shall have power to enter, upon the pleadings and transcript

of the record, a judgment affirming, modifying, or reversing the decision of the Commissioner of
Case 2:20-cv-02172-PKH Document 20               Filed 06/09/21 Page 2 of 2 PageID #: 1908




Social Security, with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g); Shalala

v. Schaefer, 509 U.S. 292, 296 (1993).

       Here, we find remand is appropriate to allow the Defendants to conduct further

administrative proceedings regarding this matter.       Therefore, we recommend granting the

Commissioner’s motion and remanding the case to the Commissioner for further administrative

action pursuant to “sentence four” of section 405(g).

       The parties have fourteen (14) days from receipt of this Report and Recommendation

in which to file written objections pursuant to 28 U.S.C. § 636(b)(1). The failure to file timely

written objections may result in waiver of the right to appeal questions of fact. The parties

are reminded that objections must be both timely and specific to trigger de novo review by

the district court.

       DATED this 9th day of June 2021.

                                             /s/ Mark E. Ford
                                             HON. MARK E. FORD
                                             UNITED STATES MAGISTRATE JUDGE




                                                2
